Citation Nr: 0020906	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-12 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
1996, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which granted service connection for 
PTSD, with an initial rating of 30 percent, effective from 
March 4, 1996.

Per his request, the veteran was scheduled for a 
videoconference hearing that was to be held on July 25, 2000, 
but he failed to report for the hearing, and did not show 
good cause for his failure to appear.  No need to reschedule 
another hearing has arisen, as the veteran was duly advised, 
in a form that he signed on July 3, 2000, that his failure to 
appear at the hearing without good cause would be construed 
as his forfeiture of his right to a hearing on this appeal.

The Board notes that written statements signed by the 
veteran's representative in July 1999 and March 2000 appear 
to reveal a belief that there was clear and unmistakable 
error in a November 1989 rating decision that denied service 
connection for a nervous condition, to include PTSD.  If that 
is indeed their belief, the veteran and his representative 
are then hereby advised that they are free to submit a formal 
claim to that effect for adjudication by the RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran filed a claim for service connection for a 
mental disorder manifested by recurrent dreams of an 
inservice stressful incident, inability to sleep and 
nervousness, in August 1989, but the claim was denied by the 
RO in decisions dated in November 1989 and October 1990, 
which are both final, in the absence of a timely appeal.

3.  The veteran re-opened his claim for service connection 
for PTSD by submitting a new claim on March 4, 1996.

4.  Entitlement to service connection for PTSD arose as of 
March 4, 1996.


CONCLUSION OF LAW

The criteria for assigning an effective date prior to March 
4, 1996, for a grant of service connection for PTSD, are not 
met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an effective date earlier than March 4, 1996,
for a grant of service connection for PTSD:

Applicable regulatory provisions stipulate that an effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
For purposes of a grant of direct service connection, the 
effective date will be the day following separation from 
active service, or the date when entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of the 
claim, or the date when entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

If the award of VA benefits has been granted based on new and 
material evidence (other than service department records) 
that was received within the appeal period or prior to an 
appellate decision, the effective date will be assigned as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i) (1999).  However, if the new and material 
evidence was received after the final disallowance (i.e., in 
the case of re-opened claims) the effective date will be the 
date of receipt of the new claim or the date when the 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (1999).

In addition to the above, the applicable VA statutory and 
regulatory provisions require that a specific claim in the 
form prescribed by the Secretary be filed in order for 
benefits to be paid or furnished to any individual.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(1999); see also Wells v. Principi, 3 Vet. App. 307, 308 
(1992).  Informal claims can also be filed with VA, in the 
form of any communication or action indicating an intent to 
apply for one or more specific VA benefits, or in the form of 
a report of VA medical examination or treatment.  See 
38 C.F.R. §§ 3.151(a), (c), 3.157(a), (b) (1999).

In the present case, the record shows that the veteran filed 
a claim for service connection for a mental disorder 
manifested by recurrent dreams of an inservice stressful 
incident, inability to sleep and nervousness, in August 1989.  
His claim for service connection for a nervous condition, 
including PTSD, was denied by the RO in a November 1989 
rating decision.  By letter of November 1989, the veteran was 
notified of the adverse decision, and of his appellate 
rights, and he responded by submitting an undated request for 
an RO hearing.  The hearing was conducted in May 1990, and 
the prior denial was confirmed in an October 1990 Hearing 
Officer's decision.  The veteran was then informed of the 
confirmed denial, and of his appellate rights, in a letter 
dated in November 1990, but there is no evidence in the file 
showing that he ever initiated, nor perfected, an appeal of 
the denial of his claim for service connection for PTSD.  
Therefore, both decisions are considered final disallowances, 
for VA purposes.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.200 (1999).

On March 4, 1996, the RO received from the veteran a new 
application for service connection for PTSD, accompanied by 
photocopies of medical evidence supporting his contention 
that he did suffer from PTSD.  In rating decisions dated in 
April and June 1996, the RO denied the reopening of the 
previously denied claim for service connection for PTSD, 
after concluding that no new and material evidence had been 
submitted sufficient to reopen the claim.  However, in the 
November 1997 rating decision hereby on appeal, the RO 
granted the benefit sought, after a review of the entire 
evidentiary record, to include the report of a March 1997 
PTSD VA examination.  The effective date assigned for this 
grant of service connection was March 4, 1996.

The question to be answered on appeal at this time is whether 
the effective date assigned by the RO in the November 1997 
rating decision was appropriate or if, in the alternative, an 
earlier effective date is indeed warranted, as claimed by the 
veteran.  Since the November 1989 and October 1990 denials of 
the veteran's claim for service connection for PTSD are both 
considered final disallowances of the veteran's claim, the 
effective date of the November 1997 grant of service 
connection can only be, per § 3.400(q)(1)(ii), (r), either 
the date of receipt of the new claim, or the date when 
entitlement arose, whichever is later.

The date of receipt of the new claim, in the present case, 
was March 4, 1996, as there is no evidence of an earlier 
filing of either a formal, or informal, claim for said 
benefits.  (In this regard, it is noted that, at a February 
1999 RO hearing, the veteran acknowledged that he took no 
further action after his claim was denied in October 1990 
until he filed his new claim in March 1996.  See pages three 
and four of the hearing transcript.)  The date of receipt of 
the new or reopened claim would be the controlling factual 
circumstance in this case.  Thus, pursuant to the above cited 
provisions, March 4, 1996, is the appropriate effective date 
in this case, and the Board consequently concludes that the 
criteria for assigning an effective date prior to March 4, 
1996, for the November 1997 grant of service connection for 
PTSD, are not met.




ORDER

An effective date earlier than March 4, 1996, for a grant of 
service connection for PTSD is denied.


REMAND

Entitlement to an initial rating in excess of 30 percent for 
PTSD:

The veteran contends that he is entitled to a rating 
exceeding 30 percent for the service-connected PTSD.  (He 
appeared to indicate, at the February 1999 RO hearing, that 
he would be satisfied with a 50 percent rating.  See page 10 
of the hearing transcript.)  After a careful review of the 
file, the Board finds that additional development of the 
evidentiary record is necessary.

As discussed earlier in this decision, the veteran filed his 
claim for service connection for PTSD in August 1989, 
reopened the claim in March 1996, and was  granted service 
connection for said disability in the November 1997 rating 
decision hereby on appeal, in which an initial rating of 30 
percent was assigned.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board notes that the present 
claim is based on the assignment of an initial rating 
following an initial award of service connection for PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  The Board has therefore 
re-characterized the issue on appeal as entitlement to an 
initial disability evaluation in excess of 30 percent for the 
service-connected PTSD, in order to comply with the recent 
opinion by the Court in Fenderson.

In Fenderson, the Court further held, in pertinent part, that 
the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated a right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Fenderson v. West, 12 Vet. App. at 132 
(emphasis in the original).  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

Not only has the RO misidentified the issue on appeal as a 
claim for an increased disability rating for PTSD, rather 
than as a disagreement with the original rating award for 
this disorder, but it does not appear that the RO has 
considered "staged" ratings for separate periods of time.

In addition to the above, the Board notes that VA has a duty 
to assist every claimant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The Court has held that where the record before 
the Board is "clearly inadequate," a remand is required.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Court 
has also held that the fulfillment of VA's statutory duty to 
assist includes the conduction of a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In the present case, the 
veteran was last afforded a VA PTSD examination in 
conjunction with his claim on appeal in March 1997, at which 
time a GAF score of 50 was reported.  Also, photocopies of VA 
outpatient medical records dated in 1996 and 1997 reveal that 
the veteran was receiving mental health treatment for his 
PTSD from VA, but the record is devoid of evidence reflecting 
any such treatment between September 1997 and the present 
time.  There is information in these records which suggests 
that an updated clinical evaluation of the veteran's 
psychiatric status would be appropriate prior to rendering a 
decision regarding this issue.  Insofar as the record is 
incomplete, the Board would be unable to properly identify, 
weigh and evaluate the facts pertinent to this matter, if it 
were to choose to review the matter on appeal at this time.  
The Court has held that the requirement for evaluation of the 
complete medical history of the veteran's condition operates 
to protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians, and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that steps should be taken to 
complete the record, to include scheduling the veteran for an 
additional VA PTSD examination, in order to obtain an 
accurate picture of the current severity of the service-
connected PTSD.  38 C.F.R. §§ 3.326, 3.327 (1999).

In view of the foregoing, the above matter is regrettably 
remanded for the following action/development:

1.  The RO should make sure that the file 
contains copies of all records reflecting 
VA outpatient mental health treatment 
furnished to the veteran since he filed 
his new claim for service connection for 
PTSD in March 1996.  This, of course, 
includes those records reflecting VA 
mental health treatment afforded between 
September 1997 and the present time.

2.  After the above development has been 
accomplished and all newly-received 
evidence has been associated with the 
file, the RO should schedule the veteran 
for another VA PTSD examination, advising 
the veteran, in writing, of the potential 
consequences of a failure to report for a 
scheduled medical examination. 

The examiner should be asked to 
thoroughly review the pertinent evidence 
in the file, examine the veteran, and 
submit a comprehensive, legible report of 
medical examination that should include, 
as a minimum, the following information:

A.  His or her statement as to 
whether he or she reviewed the 
claims file prior to the 
examination.

B.  His or her opinion as to degree 
of severity of the service-connected 
PTSD throughout the years (i.e., 
between March 4, 1996, and the 
present time), in terms of any 
social and occupational impairment.  
In addressing this question, the 
examiner should make sure to provide 
the GAF score (or scores, as may be 
the case) that he or she understands 
is (or are) warranted in the present 
case, and comment on the presence or 
absence of PTSD-related symptoms 
such as panic attacks, anxiety, 
suspiciousness, hallucinations, 
circumstantial, circumlocutory, or 
stereotyped speech, impaired 
judgment, suicidal/homicidal 
ideations, impaired impulse control, 
neglect of personal appearance and 
hygiene, short and long-term memory 
impairment, and disorientation.

The examiner should be asked to 
thoroughly explain in the report the 
rationale for all his or her opinions and 
conclusions.

3.  After the RO has made sure that all 
the above development has been fully 
accomplished and documented in the file, 
the RO should re-adjudicate the matter 
hereby being remanded.  The re-
adjudication should reflect the RO's 
consideration of the potential 
applicability of staged ratings, as well 
as a review of the case under the 
schedular criteria that were in effect 
prior to, and after, November 1996, for 
rating service-connected psychiatric 
disabilities.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative another supplemental 
statement of the case, setting forth the 
rationale for the denial, and advising 
the veteran of his right to respond.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



